DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with an attorney B. Dix (Reg. No. 37,313) on 04/27/22.
3.	The application has been amended as follows: 
a.	“3. The assembly according to claim 2, wherein said front face” have been changed:
-- 4. 	The assembly according to claim 2, wherein said front face--;
b.	“4.  The assembly according to claim 3” have been changed: 
-- 5.	The assembly according to claim 4--;
c.	“5.  The assembly according to claim 2” have been changed:
-- 6. 	The assembly according to claim 2--;
d.	“6. The assembly according to claim 5” have been changed:
-- 7. The assembly according to claim 6--;
e.	“7. The assembly according to claim 1” have been changed:
--8. The assembly according to claim 1 --;

f.	“8. The assembly according to claim 7” have been changed:
-- 9. The assembly according to claim 8 --;
g.	“9. The assembly according to claim 7” have been changed:
-- 10. The assembly according to claim 8 --;
h.	“10. The assembly according to claim 9” have been changed:
-- 11. The assembly according to claim 10 --;
i.	“11. A magnetic electrical outlet assembly” have been changed:
-- 12. A magnetic electrical outlet assembly --.

Allowable Subject Matter
4.	Claims 1-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a pair of second magnets magnetically engaging a respective one of said first magnets of an outlet for retaining said wall plate on said outlet; and a third magnet being coupled to said socket, said third magnet magnetically engaging a respective second magnet for retaining said socket on said wall plate, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/27/22.